                Case 1:19-po-00004 Document 1 Filed on 01/22/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION


              UNITED STATES OF AMERICA

                              V                                                CRIMINAL COMPLAINT
              MARTINEZ SALOMON, JUAN ANTONIO                                    CASE NUMBER: 1:19-PO        004
              A201 520 248
      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about       01/18/2019        in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by concealment of a material fact, and in
furtherance of such violation presented a counterfeit United States
Naturalization Certificate and declared to be a citizen of the United
States,

in violation of Title              8   United States Code, Section(s)              1325 (a)(3)          .

I further state that I am a (n) Customs            and Border Protection Officer                 and that this
complaint is based on the following facts:

     The defendant attempted to gain illegal entry into the United States
through the Veterans International Bridge in Brownsville, Texas. The
defendant presented a United States Naturalization Certificate bearing the
name of Jose Salinas Salinas and further claimed to be said person to a U.S.
Customs and Border Protection Officer. In secondary Customs and Border
Protection Officers determined that the document presented by the defendant
is counterfeit. Further, the defendant was determined to be a citizen and
national of Mexico with no legal status to enter and or be in the United
States.
Defendant had $72.00 US Dollars.
Continued on the attached sheet and made a part hereof: Yes X No


                                                                       /s/
                                                                Rebecca Longoria CBPEO
                                                                    Signature of Complainant

Sworn to before me and subscribed in my presence,

January 20, 2019                                      at          BROWNSVILLE, TEXAS
       Date                                                                City and State




IGNACIO TORTEYA III U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                 Signature of Judicial Officer
